Citation Nr: 1604386	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 25 2009, for the assignment of a 10 percent disability rating for residuals of non-displaced fracture of the left medial malleolus (left ankle fracture), to include whether there was clear and unmistakable error (CUE) in a February 1997 rating decision.

2.  Entitlement to an effective date earlier than August 25, 2009, for the assignment of a 30 percent disability rating for history of renal calculus, to include whether there was CUE in a February 1997 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to August 1988 and from July 1989 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, wherein the RO granted increased disability ratings of 10 and 30 percent, respectfully, for the Veteran's service-connected residuals of a left ankle fracture and history of renal calculus.  The Veteran disagreed with the effective dates assigned for his awards of increased disability ratings.

In September 2012, the Veteran appeared and testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  He also presented testimony before a Decision Review Officer (DRO).  Transcripts of both hearings are of record.  During his September 2012 hearing, the Veteran argued that he was entitled to earlier effective dates for the assignment of his increased ratings on the basis that there was CUE in the February 1997 rating decision that had granted service connection for a left ankle condition and assigned a noncompensable disability rating and had continued a noncompensable disability rating for history of renal calculus.  In a June 2013 decision, the Board remanded the effective date issues, noting that the agency of original jurisdiction (AOJ) had not fully adjudicated the issue of whether the Veteran was entitled to earlier effective dates based on CUE in a previous rating decision.  The Board instructed the AOJ to issue a Supplemental Statement of the Case that included all laws and regulations pertinent to establishing CUE in a prior final rating decision and to readjudicate the effective date matters, to include consideration of whether there was CUE in the February 1997 rating decision.  Such Supplemental Statement of the Case was issued in July 2013 and the case was returned to the Board in January 2016.  The reason for the delay in returning the case to the Board is not apparent from the record or from the Veterans Appeals Control and Locator System (VACOLS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence fails to demonstrate that at the time of the February 1997 rating decision that assigned or continued noncompensable disability ratings for residuals of a left ankle fracture and history of renal calculus that either the correct facts in or constructively in the record were not before the adjudicator or that the statutory or regulatory provisions extant at the time were incorrectly applied.

2.  The evidence fails to demonstrate that the increase in the severity of the Veteran's service-connected residuals of a left ankle fracture and/or history of renal calculus occurred within the one year prior to the filing of his August 25, 2009, claim for increased compensation.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the February 1997 rating decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

2.  The criteria for an effective date prior to August 25, 2009, for the assignment of a 10 percent rating for residuals of non-displaced left ankle fracture have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date prior to August 25, 2009, for the assignment of a 30 percent rating for history of renal calculus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in September 2009.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) Dingess and Vazquez-Flores, supra, and afforded the Veteran a meaningful opportunity to participate in the development of the matters decided herein.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes his service treatment records, VA treatment records, private medical evidence, applications for VA disability compensation, and statements from the Veteran, to include his hearing testimony.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  Thus, the Board is satisfied that no further development action is required.

Further, with respect to claims based on CUE, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  In Livesay, the Court noted that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable with regard to his theory of entitlement to earlier effective dates based on CUE.  15 Vet. App. at 178-79.

Analysis

By way of background, the Veteran first filed a claim for VA disability 
compensation for kidney stones (renal calculus) in October 1988, service connection for which was granted in June 1989 and a noncompensable disability evaluation was assigned, effective from August 2, 1988.  In May 1996, the Veteran claimed service connection for, among other things, kidney stones and a left ankle disability.  Via a rating action dated in February 1997, the RO awarded service connection for a left ankle disability, and assigned a noncompensable disability evaluation, effective from December 7, 1996, which was the day after the Veteran's separation from service.  The RO also continued the noncompensable evaluation assigned for the Veteran's already service-connected kidney stone disorder.  The evidence cited as considered by the RO at that time included rating decisions dated in June 1989 and July 1996 and service medical records dated from October 1979 to March 1996.  

In August 2009, the Veteran expressed his desire to seek increased ratings for, among other things, his service-connected residuals of a left ankle fracture and history of renal calculus.  A VA examination was conducted in October 2009 and by way of a November 2009 rating decision, the Veteran's disability evaluations for his left ankle fracture residuals and history of renal calculus were increased to 10 and 30 percent, respectfully, both effective from August 25, 2009.  The Veteran disagreed with the assigned effective date, arguing for an effective date in December 1996 because the symptoms supportive of his increased ratings are all symptoms he has experienced since his discharge from service in 1996.  In April 2011, the Veteran testified before a DRO.  At that time, he again asserted his belief that he is entitled to an earlier effective date for his 10 and 30 percent disability evaluations because his "conditions have not changed and they been the same since and before 1997."  In support of his argument, the Veteran submitted private medical evidence from the Carolina Orthopedic Surgery Associates and the Carolina Urology Center.  Specifically, the evidence includes a May 2011 statement form W.L., MD., who proffered his opinion that the Veteran's ankle rating should be "increased to 20%, contrary to the rating decision of the VA on 02/19/1997."  Also included are April and May 2011 statements by T.H., MD., who opined that the Veteran's service-connected kidney stones disorder should have been evaluated as 30 percent disabling at the time of the 1997 RO decision, as the evidence shows that he had kidney stones in service and has had recurrent kidney stones for more than 20 years.

As discussed in the introduction, during his September 2012 hearing, the Veteran raised an allegation of CUE in the February 1997 rating decision.  Specifically, the Veteran argued the possibility that the RO in 1997 had either overlooked pertinet evidence regarding the severity of his disabilities, or that the RO did not then have before a complete copy of his service treatment records.  

Turning to the merits of the issues on appeal, the Board will first examine whether earlier effective dates may be established by a showing of CUE in the February 1997 rating decision.  Section 3.105(a) of title 38, Code of Federal Regulations, provides in pertinent part:  "Previous determinations which are final and binding . . . will be accepted as correct in the absence of [CUE]."  38 C.F.R. § 3.105(a) (2015).  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 5109A (West 2002); Cook v. Principi, 318 F.3d 1334 (Fed.Cir.2002) (en banc).  For CUE to exist either (1) the correct facts in or constructively in the record were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In addition, "the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'"  Id. (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language of Russell, supra ). "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Russell, 3 Vet. App. at 313.  That is because, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

At the outset, the Board finds that there is no question regarding the finality of the February 1997 rating decision.  By a letter dated March 7, 1997, the Veteran was notified of the RO's decision and of his appellate rights.  The Veteran did not initiate an appeal within one year.  Indeed, when asked during his DRO hearing whether he had filed a notice of disagreement as to any aspect of the 1997 rating decision, the Veteran responded by stating: "At that point, I did not."  Consequently, the RO's February 1997 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1996).  Accordingly, no aspect of that decision may be reversed or revised unless there is a finding of CUE in that decision.  

As stated above, for CUE to exist either (1) the correct facts in or constructively in the record were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  Damrel, supra.  Here, the Veteran has not contended that the RO incorrectly applied any statutory or regulatory provisions extant at the time of the February 1997 decision.  Thus, for the Veteran to prevail, it must first be shown that the correct facts in or constructively in the record were not before the adjudicator.  In this regard, the Board notes that in continuing the noncompensable rating for the Veteran's kidney stone disability in February 1997, the RO referenced the report of a March 1996 Medical Evaluation Board that noted a history of renal lithiasis and current evidence of a tiny calculus in the left kidney.  The RO noted, however, that it was then indicated that there were no current symptoms due to the same, and stated that a noncompensable evaluation was to be assigned unless there is an occasional attack of colic, which would warrant assignment of a 10 percent evaluation.

Here, the Board has compared the service treatment records of record at the time of the February 1997 with the service treatment records submitted by the Veteran at the time of his September 2012 hearing.  While the records certainly do show the presence of recurrent kidney stones in service, a comparison of the documents fails to suggest that the RO did not have before it at the time that it rendered the 1997 rating decision all of the Veteran's service treatment records or that the correct facts were somehow not before it at the time.  Indeed, the RO correctly reported the findings of the Medical Board, the report of which notes a past surgical history of uroscopy in 1988 for presumed stone disease and that the Veteran had passed a kidney stone in June 1995.  The Medical Board went on to state, however, that "[o]n evaluation here at Naval Hospital Great Lakes, the [Veteran] has had no symptoms of urinary lithiasis since June 1995 and  . . . . is asymptomatic and in unencumbered secondary to this small stone," evidenced on ultrasound.

Essentially, the Veteran's argument constitutes a disagreement with how the facts were weighed or evaluated, which cannot amount to CUE.  See Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. at 313.  Moreover, to the extent that the Veteran may be arguing that the RO failed to fulfill its duty to assist or to afford him the benefit of the doubt, those contentions, regardless of their accuracy, also cannot amount to CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (stating breach of duty to assist creates incomplete rather than incorrect record and is not CUE); Fugo, 6 Vet. App. at 44 (stating issue of whether claimant was afforded benefit of the doubt was "an issue clearly within the 'weight and evaluation' realm"); Russell, 3 Vet.App. at 314 (stating "'benefit of the doubt' " rule of 38 U.S.C. § 5107(b) . . . could never be applicable [in a CUE case because] error [must] undebatably exist").

The Board acknowledges the private medical evidence submitted by the Veteran wherein it is opined that the Veteran's service-connected kidney stones disorder should have been evaluated as 30 percent disabling at the time of the 1997 RO decision, as the evidence shows that he had kidney stones in service and has had recurrent kidney stones for more than 20 years.  However, a determination that there was CUE in a previous decision "must be based on the record  . . . that existed at the time of the prior AOJ . . . decision."  Russell, supra.  Thus, to the extent that this private evidence could support the assignment of a 30 percent rating for the Veteran's kidney stone disorder at the time of the February 1997 decision, because it is well settled law that CUE determinations are based on the evidence of record at the time of the decision being collaterally attacked or on the correct facts extant at that time, any evidence developed after the decision under attack may not be used to demonstrate CUE in that decision.  See Pierce v. Principi, 240 F.3d 1348, 1354-55 (Fed. Cir. 2001) (affirming that RO CUE must be based upon the evidence of record at the time of the decision).

Regarding the RO's assignment of a noncompensable rating in February 1997 for the Veteran's left ankle disability, the RO noted that the Veteran's service treatment records showed that he had sprained his left ankle in July 1980, had sprained and suffered a non-displaced fracture of the ankle in October 1986, and had sprained his ankle in May 1995.  The RO found, however, that the Veteran's service treatment records were negative for any residual functional impairment at the time of separation from service.  When asked during his December 2012 hearing why he believed that there was CUE in the RO's assignment of a noncompensable rating at the time of the 1997 decision, the Veteran pointed to the May 2011 private medical opinion wherein it was suggested that his ankle should have been compensably evaluated at the time of the1997 decision.  Again, even if the 2011 opinion could support the assignment of a higher rating in 1997, any evidence developed after the decision under attack may not be used to demonstrate CUE in that decision.  See Pierce, supra.  Further, the Veteran has not argued, and the evidence does not otherwise suggest, that the correct facts in or constructively in the record were not before the adjudicator or that the statutory or regulatory provisions extant at the time were incorrectly applied with regard to the RO's assignment of a noncompensable rating for the Veteran's left ankle disability in 1997.  See Damrel, supra.

Upon consideration of the above and given the high hurdle apparent in the definition of CUE, the Board finds that that type of error was not committed when the RO assigned and continued noncompensable ratings for the Veteran's left ankle and kidney stone disabilities in its February 1997 decision because it has not been demonstrated that the correct facts in or constructively in the record were not before the adjudicator or that the statutory or regulatory provisions extant were incorrectly applied at the time of the February 1997 decision.  Because CUE was not committed in the February 1997 rating decision, the Veteran's motion to reverse or revise that decision on the basis of CUE must be denied.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Having determined that earlier effective dates for the assignment of the Veteran's 10 and 30 percent ratings for his left ankle and kidney stone disabilities may not be established by a showing of CUE in the February 1997 rating decision, the Board will consider whether earlier effective dates may be assigned under any other relevant provision of law.  Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The Board notes that an exception to the general rule exists for increased rating claims.  In a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2015); see Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

As discussed above, the instant matters stem from an August 2009 claim for increased evaluations for the Veteran's service-connected residuals of a left ankle fracture and history of renal calculus.  As noted, the Veteran did not disagree with the February 1997 rating decision and that Board finds no other communication dated between February 1996 and August 2009 that can be construed as an increased rating claim for these disabilities.  A review of the record also fails to reveal that new and material evidence was submitted within one year of the February 1997 rating decision.  In this regard, the Board notes that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"; this prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2015); see Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal).  

The evidence also fails to support a finding that it was factually ascertainable that the increases in disability occurred within the year prior to the August 2009 increased rating claim.  Indeed, the record contains no VA or private medical evidence dated within the year prior to the August 2009 rating decision and the private medical opinions submitted by the Veteran would suggest that any increase in severity of the Veteran's left ankle or kidney stone disability occurred well prior to August 25, 2008 (one year prior to the Veteran's August 2008 claim), which precludes the assignment of an effective date earlier than the date of the Veteran's August 2009 claim.  38 C.F.R. § 3.400(o)(2); see Gaston, supra.  Accordingly, because the evidence in this case would suggest that the Veteran's service-connected residuals of a left ankle fracture and history of renal calculus worsened more than one year prior to his filing the August 2009 claim for increased compensation from which this appeal stems, there is no basis upon which to assign an effective date earlier than the date of the Veteran's August 25, 2009, claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400; see Gaston, supra.

ORDER

Entitlement to an effective date earlier than August 25 2009, for the assignment of a 10 percent disability rating for residuals of non-displaced fracture of the left medial malleolus, to include on the basis of CUE, is denied.

Entitlement to an effective date earlier than August 25, 2009, for the assignment of a 30 percent disability rating for history of renal calculus, to include on the basis of CUE, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


